Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 3/10/21 has been entered. Claims 13-26 have been withdrawn.  Claims 1 and 8 have been amended.  Claims 1-26 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/17/20.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the diverter” in line 10 should be --the diverter valve
“the first and second scroll” in line 13 should be --the first and the second scroll--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (U.S. 3,614,259).

    PNG
    media_image1.png
    801
    540
    media_image1.png
    Greyscale


Re claim 1:
Neff discloses a turbocharger (Col. 5, Lines 25-26 - “an exhaust gas driven turbocharger”) comprising: 
a turbine housing (Figs. 4 and 5 - Col. 5, Lines 18-19 - “…another turbine casing embodying the invention is illustrated…” (turbine housing is unlabeled)) comprising an inlet (56, inlet portion - Col. 5, Line 42) and an outlet (57, outlet portion - Col. 5, Line 45), and a turbine wheel (30, turbine wheel - Col. 3, Line 29 (Col. 5, Lines 39-41 describes embodiment of Figs. 4-5 being generally similar to that of Figs. 1-3)) coupled to a shaft (26, shaft - Col. 3, Line 31)(see Fig. 2 and Col. 3, Lines 29-31); 
said turbine housing (Figs. 4 and 5 (unlabeled turbine housing shown)) comprising a first scroll (Col. 4, Lines 3-4 - “volute portion 11 is divided into two parts, indicated at 36 and 37” (Col. 5, Lines 50-52 describes embodiment of Figs. 4-5 being similar to that of Figs. 1-3; 36 is equivalent to 62 as shown in Figs. 3 and 5)) and a second scroll (Col. 4, Lines 3-4 - “volute portion 11 is divided into two parts, indicated at 36 and 37” (Col. 5, Lines 50-52 describes embodiment of Figs. 4-5 being similar to that of Figs. 1-3; 37 is equivalent to 63 as shown in Figs. 3 and 5)) for fluidically coupling the inlet (56) and the turbine wheel (30)(Col. 4, Lines 19-22 - “…the flows of gas from parts 36 and 37…reaching the wheel 30…”), said first scroll (62) having a first end (Modified Figs. 4/5 above - A (person having ordinary skill in the art would recognize element A as a type of first end as it is shown as the beginning of element 62)) adjacent said inlet (56)(see Modified Figs. 4/5 above - element A is shown at 56) and a second end (Modified Figs. 4/5 above - C (corresponds to intersection of element 62 and element 13 as shown in Fig. 2)(person having ordinary skill in the art would recognize element C as 
an exhaust gas diverter valve (68, flapper valve - Col. 5, Line 75 - Col. 6, Line 1 (a type of exhaust gas diverter valve as shown in Fig. 5 and described in Col. 5, Line 74 -  Col. 6, Line 14)) coupled to the turbine housing (Figs. 4 and 5 (unlabeled turbine housing shown))(see Figs. 4-5 - 68 is shown coupled to unlabeled turbine housing) selectively restricting flow into the first scroll (62) and the second scroll (63)(see Fig. 5 and Col. 6, Lines 12-14), the exhaust gas diverter valve (68) having a first position (see Fig. 5 - lower unlabeled broken line position of element 68 is shown as a type of first one or the other or both parts 62, 63…”)), a second position (see Fig. 5 - upper unlabeled broken line position of element 68 is shown as a type of second position) blocking flow into the second scroll (63) and allowing flow to the first scroll (62)(see Fig. 5 - upper unlabeled broken line position of element 68 is shown blocking flow into 63 and allowing flow to 62 (Col. 6, Lines 12-14 - “…into one or the other or both parts 62, 63…”)) and a third position (see Fig. 5 - middle unlabeled solid line position of element 68 is shown as a type of third position) allowing flow simultaneously into both the first scroll (62) and second scroll (63)(see Fig. 5 - middle unlabeled solid line position of element 68 is shown allowing flow simultaneously into both 62 and 63).
Re claim 2:
Neff discloses wherein the first scroll (62) is separated from the second scroll (63) by a separation wall (60, internal partition (see Figs. 4 and 5 where element 60 is shown as a type of separation wall (60 is not labeled in Fig. 5 but element 61 which is a portion of 60 is labeled/shown)))(see Figs. 4/5 and Col. 5, Lines 64-69), said exhaust gas diverter valve (68) pivotally mounted adjacent the separation wall (60)(see Fig. 5 and Col. 5, Line 74 - Col. 6, Line 3 - “…valve 68…is pivotally mounted…” (shown pivotally mounted adjacent 61 in Fig. 5 which is a component of 60 per Col. 5, Line 68)).
Re claim 5:
Neff discloses wherein the first scroll (62) has a first area to radius ratio (Col. 2, Line 62 - 66 - “The two parts of the volute portion of the turbine casing have different A/R ratios, where "A" is the cross-sectional area of the respective parts at the start of the volute portion and "R" is the radius from the axis of the casing to the center of that cross-sectional area.”) and the second scroll (63) has a second area to radius ratio different than the first area to radius ratio (Col. 2, Line 62 - 66 - “The two parts of the volute portion of the turbine casing have different A/R ratios, where "A" is the cross-sectional area of the respective parts at the start of the volute portion and "R" is the radius from the axis of the casing to the center of that cross-sectional area.”).
Re claim 6:
Neff discloses wherein the first scroll (62) has a first area to radius ratio (Col. 2, Line 62 - 66 - “The two parts of the volute portion of the turbine casing have different A/R ratios, where "A" is the cross-sectional area of the respective parts at the start of the volute portion and "R" is the radius from the axis of the casing to the center of that cross-sectional area.”) and the second scroll (63) has a second area to radius ratio (Col. 2, Line 62 - 66 - “The two parts of the volute portion of the turbine casing have different A/R ratios, where "A" is the cross-sectional area of the respective parts at the start of the volute portion and "R" is the radius from the axis of the casing to the center of that cross-sectional area.”) equal to the first area to radius ratio (see Col. 2, Line 52 - Col. 3, Line 3 and Col. 5, Lines 37-38 (Col. 2, Line 52-Col. 3, Line 3 describes the selection of A/R ratio for each of two parts to achieve 3 different ranges of speed and Col. 5, Line 37-38 describes the option of only two different ranges of speed by making the two parts of equal size)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (U.S. 3,614,259), as applied to claim 1 above, in view of Kawakami et al. (U.S. 6,073,447).

    PNG
    media_image2.png
    560
    593
    media_image2.png
    Greyscale

Modified Fig. 2

Re claims 3 and 4:
Neff discloses an edge portion of said exhaust gas diverter valve (68)(Modified Figs. 4/5 above - E (person having ordinary skill in the art would recognize element E as a type of edge portion as it is shown as a lip where two perpendicular faces of 68 meet each other)).

Kawakami teaches wherein an inlet (62, inlet port - Col. 2, Line 40) comprises a first valve seat (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of first valve seat as it is shown as material receiving element 92)) adjacent to a first scroll (66, scrolling portion - Col. 2, Line 43-44) receiving an edge portion (see Fig. 2 - unlabeled end of element 92 is shown as type of edge portion as it includes lips where perpendicular faces intersect) of an exhaust gas diverter valve (92, valve - Col. 2, Line 60 (a type of exhaust gas diverter valve as shown in Fig. 2 and described in Col. 2, Line 59-65))(Modified Fig. 2 above - element A is shown adjacent 66 and receiving unlabeled end of element 92) and a second valve seat (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of second valve seat as it is shown as material receiving element 92)) adjacent a second scroll (68, scrolling portion - Col. 2, Line 43-44), receiving the edge portion (see Fig. 2 - unlabeled end of element 92) of the exhaust gas diverter valve (92)(see Modified Fig. 2 above - element B is shown adjacent 68 and receiving unlabeled end of element 92); and wherein the first valve seat (Modified Fig. 2 above - A) and the second valve seat (Modified Fig. 2 above - B) are integrally formed in a turbine housing (60, turbine housing - Col. 2, Line 39)(see Modified Fig. 2 above - 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled to the inlet of Neff after the inlet of Kawakami (thereby including the valve seats of Kawakami in the inlet of Neff) for the advantage of providing a positive stopping location for the valve which provides a repeatable and predictable closed location of the valve (Kawakami; see Modified Fig. 2 above - a positive stopping location for element 92 is shown provided by elements A and B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (U.S. 3,614,259), as applied to claim 1 above, in view of Woollenweber (U.S. 4,169,354).
Re claim 7:
Neff fails to disclose wherein the exhaust gas diverter valve comprises at least one butterfly valve to selectively close one or more of the first scroll and the second scroll.
Woollenweber teaches wherein an exhaust gas diverter valve (30, flapper valve - Col. 4, Lines 10-11 (a type of exhaust gas diverter valve as shown in Fig. 3 and described in Col. 4, Lines 4-29)) comprises at least one butterfly valve (40, dual butterfly member - Col. 4, Line 13) to selectively close one or more of a first scroll (48, inner nozzle - Col. 4, Line 23 (a type of first scroll as shown in Fig. 3)) and a second scroll (50, nozzle - Col. 4, Line 27 (a type of second scroll as shown in Fig. 3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the diverter valve of Neff 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 2012/0060494) in view of Neff (U.S. 3,614,259), as applied to claim 1 above.
Re claim 8:
Sato discloses a system (Figs. 1-5) comprising; 
a turbocharger (Para 72 - “a turbocharger”); 
an exhaust gas bypass valve (2, waste-gate valve - Para 72 (a type of exhaust gas bypass valve)); 
an actuator (3, actuator - Para 72) coupled to the exhaust gas bypass valve (Para 72 - “an actuator 3 (FIG. 3B) for driving (to rotate) the flow rate control valve 1 and the waste-gate valve 2”); 
a controller (ECU, electronic engine control unit - Para 71 (a type of controller)) coupled to the actuator (see Fig. 3B - 3 shown coupled to ECU) controlling movement of the actuator (Paras 71-72 - “…for driving (to rotate) the flow rate control valve 1”).
Sato fails to disclose the turbocharger as recited in claim 1.
Neff teaches the turbocharger as recited in claim 1 (as described above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Sato after the turbocharger of Neff (thereby including all the features of Neff’s turbocharger, as described above in rejecting claim 1, in the turbocharger of Sato) for the advantage 
Re claim 9:
Sato discloses wherein the controller (ECU) controls the exhaust gas bypass valve (2) independent of boost pressure of the turbocharger (see Fig. 6B and Para 120 (2 is described controlled based on engine speed which is independent of boost pressure of the turbocharger)).
Re claim 10:
Sato discloses a position sensor (Para 76 - “cam rotational angle sensor” (a type of position sensor as described in Para 149 - “cam rotational angle sensor is a sensor for detecting a rotational angle… which corresponds to a valve opening degree of the…the waste-gate valve 2”)) coupled to the controller (Para 76 - “…cam rotational angle sensor…are inputted into the micro computer…” (ECU includes the “micro computer” per Para 76)), said position sensor generating a position sensor signal corresponding to an opening of the exhaust gas bypass valve (Para 149 - “cam rotational angle sensor is a sensor for detecting a rotational angle… which corresponds to a valve opening degree of the…the waste-gate valve 2”), said controller (ECU) controlling the actuator (3)(Paras 126-127 - “…actuator 3 … is electronically controlled by the ECU”) in response to the position sensor signal (Paras 153, and 170-171).
Re claim 11:
via the cam plate 4…actuator 3 controls the valve opening and closing operations for the flow rate control valve 1 and the waste-gate valve 2…”), said controller (ECU) simultaneously controlling positions of the exhaust gas bypass valve (2) and the diverter valve (1) with the actuator (3)(Paras 126-127 - “…actuator 3 … is electronically controlled by the ECU”; Paras 170-171 - “actuator 3 is so controlled that…the flow rate control valve 1 as well as the waste-gate valve 2 is opened by respective angles corresponding to the engine rotational speed, as shown in FIGS. 5A and 5B.”).
Sato fails to disclose the turbocharger as recited in claim 1 (including the limitations regarding the exhaust gas diverter valve).
Neff teaches the turbocharger as recited in claim 1 (including the limitations regarding the exhaust gas diverter valve, as described above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Sato after the turbocharger of Neff (thereby including all the features of Neff’s turbocharger, as described above in rejecting claim 1, in the turbocharger of Sato and including coupling the actuator of Sato to the diverter valve of Neff) for the advantage of being able to easily provide a torque rise with decreasing engine speed (Neff; Col. 6, Lines 15-26) and for being able to provide three different ranges of gas velocity for the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 2012/0060494) in view of Neff (U.S. 3,614,259), as applied to claim 8 above, and further in view of Tanahashi (U.S. 4,289,094).
Re claim 12:
Sato discloses an engine (Para 78 - “multi-cylinder gasoline engine”) fluidically coupled to the turbocharger (see Para 82 and 87).
Sato fails to disclose a two-stroke engine.
Tanahashi teaches a two-stroke engine (Title; Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the two-stroke engine of Tanahashi as the engine in the system of Sato for the advantage of generating greater power for its size when compared with a four-stroke engine (Tanahashi; Col. 1, Lines 8-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higashimori (U.S. 8,128,356) teaches a turbocharger (Col. 8, Lines 1-2) comprising an exhaust gas diverter valve (67) coupled to a turbine housing (see Fig. 9) selectively restricting flow into a first scroll (63) and a second scroll (65)(see Fig. 9), the exhaust gas diverter valve having a first position with the diverter restricting flow into the first scroll and allowing flow into the second scroll (see Fig. 9 - position of 67 in solid is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/30/21

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Monday, April 5, 2021